UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22562 Babson Capital Global Short Duration High Yield Fund (Exact name of registrant as specified in charter) 550 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Janice M. Bishop Secretary and Chief Legal Officer c/o Babson Capital Management LLC Independence Wharf 470 Atlantic Avenue Boston, MA 02210 (Name and address of agent for service) (704)805-7200 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2015 (Unaudited) EFFECTIVE INTEREST RATE‡ DUE DATE PRINCIPAL COST FAIR VALUE Fixed Income — 129.62%*: Bank Loans§ — 20.36%*: Broadcasting and Entertainment — 0.44%*: Learfield Communications Inc. 10/8/2021 $ $ Total Broadcasting and Entertainment Cargo Transport — 1.11%*: Direct ChassisLink Inc. (add on facility) 11/12/2019 Direct ChassisLink Inc. 11/12/2019 Total Cargo Transport Chemicals, Plastics and Rubber — 0.84%*: Flint Group Holdings+ 9/30/2022 Total Chemicals, Plastics and Rubber Diversified/Conglomerate Service — 1.62%*: Redprarie Corporation 12/21/2018 Redprarie Corporation 12/14/2019 Total Diversified/Conglomerate Service Diversified Natural Resources, Precious Metals and Minerals — 1.31%*: Caraustar Industries Inc. 5/1/2019 Total Diversified Natural Resources, Precious Metals and Minerals Electronics — 1.88%*: Kronos, Inc. 4/30/2020 Total Electronics Farming and Agriculture — 1.51%*: Allflex Holdings, Inc. 7/19/2021 Total Farming and Agriculture Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2015 (continued) Finance — 1.02%*: Cunningham Lindsey Group, Inc. 6/10/2020 $ $ Total Finance Healthcare, Education and Childcare — 0.75%*: Sage Products Holdings III, LLC 6/15/2020 Total Healthcare, Education and Childcare Leisure, Amusement, Motion Pictures and Entertainment — 0.19%*: Exterion Media+ 3/30/2018 Total Leisure, Amusement, Motion Pictures and Entertainment Mining, Steel, Iron and Non-Precious Metals — 1.11%*: Boomerang Tube, LLC 12/31/2015 Boomerang Tube, LLC> 10/11/2017 Murray Energy Corp. 4/9/2020 Total Mining, Steel, Iron and Non-Precious Metals Oil and Gas — 7.07%*: Caelus Energy Alaska 4/2/2021 Fieldwood Energy LLC 9/30/2020 Jonah Energy LLC 5/12/2021 MD America Energy, LLC 7/2/2019 NFR Energy LLC> 12/31/2018 Templar Energy 9/30/2021 Total Oil and Gas Printing and Publishing — 0.80%*: Springer+ 8/14/2021 Total Printing and Publishing Retail Store — 0.71%*: FleetPride 5/19/2020 Total Retail Store Total Bank Loans Corporate Bonds — 109.26%*: Aerospace and Defense — 1.37%*: CPI International Inc.# 2/15/2018 Total Aerospace and Defense Automobile — 9.34%*: Accuride Corp# 8/1/2018 Affinia# 5/1/2021 Allied Specialty Vehicles#^ 11/1/2019 J.B. Poindexter & Co. Inc.#^ 4/1/2022 International Automotive Components Group, S.A.#^ 6/1/2018 Total Automobile Banking — 0.59%*: Lock AS+^ 8/15/2021 Total Banking Beverage, Food and Tobacco — 2.56%*: Boparan Finance PLC+^ 7/15/2021 EWOS+^ 11/1/2020 Findus+^ 7/1/2018 Findus+^ 7/1/2018 Pizza Express+^ 8/1/2021 Total Beverage, Food and Tobacco Broadcasting and Entertainment — 2.97%*: Arqiva Finance#+^ 3/31/2020 RCN Cable#^ 8/15/2020 Total Broadcasting and Entertainment Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2015 (continued) Buildings and Real Estate — 5.63%*: Forestar Real Estate Group Inc.#^ 6/1/2022 $ $ Keystone Financing+^ 10/15/2019 Lyon Williams Homes, Inc.# 11/15/2020 Paroc Group+^ 5/15/2020 Total Buildings and Real Estate Cargo Transport — 3.63%*: Kenan Advantage Group, Inc.^ 7/31/2023 Moto Hospitality Limited+^ 9/1/2020 World Flight Services, Inc.+^ 7/15/2022 XPO Logistics, Inc.^ 6/15/2022 Total Cargo Transport Chemicals, Plastics and Rubber — 9.18%*: Associated Asphalt Partners LLC#^ 2/15/2018 Chemours Co.#^ 5/15/2025 Ciech Group Finance#+^ 11/30/2019 Consolidated Energy Finance S.A.#+^ 10/15/2019 Cornerstone Chemical Co.#^ 3/15/2018 LSB Industries, Inc.# 8/1/2019 Omnova Solutions, Inc.# 11/1/2018 Pinnacle Operating Corp.#^ 11/15/2020 TPC Group, Inc.#^ 12/15/2020 Univar USA Inc.^ 7/15/2023 Total Chemicals, Plastics and Rubber Containers, Packaging and Glass — 5.39%*: Coveris Holdings S.A.#^ 11/1/2019 Horizon Holdings+^ 8/1/2023 Multi Packaging Solutions, Inc.#^ 8/15/2021 Onex Wizard Acquisition Co+^ 2/15/2023 Total Containers, Packaging and Glass Diversified/Conglomerate Manufacturing — 3.43%*: Appvion Inc.#^ 6/1/2020 Carlisle Transportation Products#^ 12/15/2019 StoneMor Partners L.P.# 6/1/2021 Total Diversified/Conglomerate Manufacturing Diversified/Conglomerate Service — 1.64%*: Carlson Travel Holdings Inc.#^ 8/15/2019 Verisure Holdings#+^ 9/1/2018 Total Diversified/Conglomerate Service Diversified Natural Resources, Precious Metals and Minerals — 0.83%*: Lecta S.A.#+^ 5/15/2019 Lecta S.A.#+^ 5/15/2018 Total Diversified Natural Resources, Precious Metals and Minerals Electronics — 2.02%*: International Wire Group, Inc.#^ 10/15/2017 Total Electronics Farming and Agriculture — 0.42%*: Chiquita Brands International Inc.# 2/1/2021 Total Farming and Agriculture Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2015 (continued) Finance — 10.15%*: Cabot Financial+^ 4/1/2021 $ $ Cabot Financial#+^ 10/1/2019 Equiniti Newco+^ 12/15/2018 First Data Corp.# 1/15/2021 Galaxy Bidco Ltd.+^ 11/15/2020 Galaxy Finco Ltd.+^ 11/15/2021 Lowell Group Financing PLC#+^ 4/1/2019 Lowell Group Financing PLC+^ 4/1/2019 Marlin Financial+^ 8/1/2020 National Financial Partners Corp.^ 7/15/2021 TMF Group Holding+^ 12/1/2019 Travelex+^ 8/1/2018 Total Finance Grocery — 1.02%*: Post Holdings^ 3/15/2024 Post Holdings^ 7/15/2025 Premier Foods Finance+^ 3/15/2021 Total Grocery Healthcare, Education and Childcare — 10.46%*: Cerba+^ 2/1/2020 Cognita Financing+^ 8/15/2021 Crown Newco PLC#+^ 2/15/2019 Ephios Bondco PLC+^ 7/1/2022 HomeVi SAS+^ 8/15/2021 Kindred Healthcare, Inc.#^ 1/15/2023 Prospect Medical Holdings Inc.#^ 5/1/2019 Tenet Healthcare Corporation# 4/1/2022 Unilabs+^ 7/15/2018 Unilabs+^ 7/15/2018 Valeant^ 4/15/2025 Valeant#+^ 7/15/2021 Total Healthcare, Education and Childcare Hotels, Motels, Inns and Gaming — 0.79%*: Gala Group Finance#+^ 9/1/2018 Total Hotels, Motels, Inns and Gaming Insurance — 2.92%*: Hastings Insurance Group+^ 10/21/2020 Onex York Acquisition Corp.#^ 10/1/2022 Towergate Finance PLC+^ 3/2/2020 Towergate Finance PLC+^ 4/2/2020 Total Insurance Leisure, Amusement, Motion Pictures and Entertainment — 3.45%*: CPUK Finance Ltd+^ 2/28/2042 Odeon & UCI Finco+^ 8/1/2018 Palace Entertainment Holdings#^ 4/15/2017 Vue Cinimas+^ 7/15/2020 Total Leisure, Amusement, Motion Pictures and Entertainment Machinery (Non-Agriculture, Non-Construct, Non-Electronic) — 1.92%*: KM Germany Holding#+^ 12/15/2020 Xerium Technologies# 6/15/2018 Total Machinery (Non-Agriculture, Non-Construct, Non-Electronic) Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2015 (continued) Mining, Steel, Iron and Non-Precious Metals — 2.62%*: Constellium Holdco B.V.#^ 1/15/2023 $ $ Hecla Mining Company# 5/1/2021 Murray Energy Corp.^ 4/15/2021 Total Mining, Steel, Iron and Non-Precious Metals Oil and Gas — 16.06%*: Baytex Energy Ltd.#+^ 6/1/2024 Calumet Specialty Products# 1/15/2022 Calumet Specialty Products# 4/15/2021 CHC Helicopter# 6/1/2021 CITGO Holding Inc.#^ 2/15/2020 Eclipse Resources Corp.^ 7/15/2023 Ferrellgas Partners LP# 6/15/2020 Jupiter Resources Inc.#+^ 10/1/2022 Kosmos Energy Ltd. #+^ 8/1/2021 Kosmos Energy Ltd. #^ 8/1/2021 Magnum Hunter Resources Corp. 5/15/2020 Millennium Offshore#+^ 2/15/2018 Pbf Holding Company LLC# 2/15/2020 Pbf Logistics LP^ 5/15/2023 Seventy Seven Energy Inc.^ 7/15/2022 Topaz Marine SA#+^ 11/1/2018 Welltec#+^ 2/1/2019 Total Oil and Gas Personal, Food and Miscellaneous — 2.87%*: Brake Brothers Acquisition PLC+^ 12/15/2018 Carrols Corp.# 5/1/2022 Teamsystem S.P.A.+^ 5/15/2020 Total Personal, Food and Miscellaneous Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2015 (continued) Printing and Publishing — 0.63%*: Cimpress N.V.#^ 4/1/2022 $ $ McGraw-Hill Education^ 8/1/2019 Total Printing and Publishing Retail Store — 4.26%*: Boing Group Finance+^ 7/15/2019 Brighthouse Group PLC#+^ 5/15/2018 Douglas Holding+^ 7/15/2022 HD Supply, Inc.# 7/15/2020 HSS Financing PLC+^ 8/1/2019 Takko Fashion+^ 4/15/2019 Total Retail Store Telecommunications — 2.53%*: Altice Financing#+^ 2/15/2023 Altice S.A.#+^ 5/15/2022 Eircom Finance Ltd#+^ 5/15/2020 Frontier Communications^ 9/15/2022 Sprint Nextel Corporation# 9/15/2021 UPC Broadband+^ 3/15/2023 Wind Acquisition+^ 4/23/2021 Total Telecommunications Textiles & Leather — 0.58%*: Perry Ellis International Inc# 4/1/2019 Total Textiles & Leather Total Corporate Bonds Total Fixed Income Other assets and liabilities — (29.62)% Net Assets — 100% $ Babson Capital Global Short Duration High Yield Fund SCHEDULE OF INVESTMENTS September 30, 2015 (continued) ‡ The effective interest rates are based on settled commitment amount. * Calculated as a percentage of net assets applicable to common shareholders. > Defaulted security. + Foreign security. # All or a portion of the security is segregated as collateral for the credit facility.See Note 8 to the financial statements for further disclosure. ^ Security exempt from registration under Rule 144a of the Securities Act of 1933.These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. § Bank loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for bank loans are the current interest rates at September 30, 2015. Bank loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Distributions of investments by country of risk.Percentage of assets are expressed by market value excluding cash and accrued income as of September 30, 2015. United States 60.2% United Kingdom 20.3% France 2.7% Germany 2.5% Canada 2.3% Sweden 1.8% Azerbaijan 1.2% Netherlands 1.1% Denmark 1.0% (Individually less than 1%) 6.9% 100.0% FORWARD FOREIGN EXCHANGE CONTRACTS at September 30, 2015 (Unaudited) Counterparty Currency Contract Type Delivery Date Value Aggregate Face Value Unrealized Appreciation / (Depreciation) J.P. Morgan British pounds Buy 10/14/2015 British pounds Sell 10/2/2015 British pounds Sell 10/14/2015 Euros Sell 10/14/2015 U.S. Dollars Buy 10/2/2015 - U.S. Dollars Buy 10/14/2015 - U.S. Dollars Sell 10/14/2015 - - Morgan Stanley Euros Buy 10/2/2015 Euros Sell 10/14/2015 47 Swiss francs Sell 10/14/115 U.S. Dollars Buy 10/14/2015 - U.S. Dollars Sell 10/2/2015 - - - Tax Basis The cost basis of investments for federal income tax purposes at September 30, 2015 for Babson Capital Global Short Duration High Yield Fund (the “Fund”) was as follows*: Cost of investments$591,723,026 Gross unrealized appreciation7,704,185 Gross unrealized depreciation (74,284,658) Net unrealized depreciation $(66,580,473) *The above table only reflects tax adjustments through December 31, 2014.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Fair Value Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.A three-tier hierarchy is utilized to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.For example, market participants would consider the risk inherent in a particular valuation technique used to measure fair value, such as a pricing model, and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used as of September 30, 2015 in valuing the Fund’s investments Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans $
